      Case 6:21-cv-00670-ADA Document 22 Filed 09/14/21 Page 1 of 5




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                          WACO DIVISION


 VOIP-PAL.COM, INC.                                CIVIL ACTION NO. 6:21-cv-670-ADA

                  Plaintiff,
        v.

 APPLE, INC.,

                  Defendant.



                                 CASE READINESS STATUS REPORT

       Plaintiff VoIP-Pal.com, Inc. (“VoIP-Pal”) and Defendant Apple Inc. (“Apple”) provide the

 following status report in advance of the initial Case Management Conference (CMC).


                                     FILING AND EXTENSIONS

       VoIP-Pal’s Complaint was filed on June 25, 2021. There has been one extension for a total of

eight (8) days.


                                  RESPONSE TO THE COMPLAINT

       On September 7, 2021, Apple responded to VoIP-Pal’s Complaint by filing an Answer. Dkt.

21. Apple did not assert any counterclaims against VoIP-Pal.


                                        PENDING MOTIONS

       There are no pending motions in this case at this time.


                         RELATED CASES IN THIS JUDICIAL DISTRICT

       The following related cases are pending in this Judicial District:

      VoIP-Pal.com, Inc. v. Facebook, Inc. et al, No. 21-cv-665-ADA;


                                                   1
      Case 6:21-cv-00670-ADA Document 22 Filed 09/14/21 Page 2 of 5




      VoIP-Pal.com, Inc. v. Google, LLC, No. 21-cv-667-ADA;

      VoIP-Pal.com, Inc. v. Amazon.con, Inc., No. 21-cv-668-ADA;

      VoIP-Pal.com, Inc. v. AT&T Corp. et al., No. 21-cv-671-ADA

      VoIP-Pal.com, Inc. v. Verizon Communications, Inc. et al., No. 21-cv-672-ADA

      VoIP-Pal.com, Inc. v. T-Mobile USA, Inc. et al., No. 21-cv-674-ADA

       Apple also notes that the following cases, involving the same patents-in-suit, are currently

pending in the Northern District of California:

      AT&T Corp. et. al. v. VoIP-Pal.com, Inc., Case No. 3:21-cv-05078-JD

      Apple Inc. v. VoIP-Pal.com, Inc., Case No. 3:21-cv-05110-JD

      Cellco Partnership dba Verizon Wireless, et al. v. VoIP-Pal.com, Inc., Case No. 5:21-cv-05275-

       JD

VoIP-Pal has filed a motion to dismiss these actions under the first-to-file rule, for lack of personal

jurisdiction, and for improper venue.


                            IPR, CBM, AND OTHER PGR FILINGS

       There are no known inter partes review (IPR), covered business method review (CBM), or

other post grant review (PGR) filings concerning the patents-in-suit at this time.


                      NUMBER OF ASSERTED PATENTS AND CLAIMS

       In its Complaint, VoIP-Pal asserts two (2) patents and a total of two (2) patent claims. VoIP-

Pal reserves the right to assert additional or different patent claims in its Preliminary Infringement

Contentions.




                                                   2
      Case 6:21-cv-00670-ADA Document 22 Filed 09/14/21 Page 3 of 5




                         APPOINTMENT OF TECHNICAL ADVISOR

       VoIP-Pal does not believe a technical advisor will be necessary for this case. Apple does not

currently believe that a technical advisor is necessary for this case, but Apple would not oppose the

appointment of a technical advisor if the Court believes that an advisor would be helpful.


                                 MEET AND CONFER STATUS

       The parties met and conferred on September 14, 2021.

       Apple intends to file a motion to transfer this case to the Northern District of California. Apple

additionally intends to file a motion to stay pending resolution of Apple’s motion to transfer and

resolution of VoIP-Pal’s jurisdictional motions to dismiss in the Northern District of California cases

identified above.




                                                   3
      Case 6:21-cv-00670-ADA Document 22 Filed 09/14/21 Page 4 of 5




Dated: September 14, 2021            Respectfully submitted,

   /s/Lewis E. Hudnell, III                  Ameet A. Modi (with permission)
   Lewis E. Hudnell, III                     J. Steven Ravel
   lewis@hudnelllaw.com                      Texas State Bar No. 16584975
   Nicolas S. Gikkas                         Kelly Ransom
   nick@gikkaslaw.com                        Texas State Bar No. 24109427
   Hudnell Law Group P.C.                    KELLY HART & HALLMAN LLP
   800 W. El Camino Real Suite 180           303 Colorado, Suite 2000
   Mountain View, California 94040           Austin, TX 78701
   T: 650.564.3698                           Tel: (512) 4956429
   F: 347.772.3034                           steve.ravel@kellyhart.com
                                             kelly.ransom@kellyhart.com
   ATTORNEYS FOR PLAINTIFF
   VOIP-PAL.COM, INC.                        Ameet A. Modi (pro hac vice)
                                             DESMARAIS LLP
                                             101 California Street
                                             San Francisco, CA 94111
                                             Tel: (415) 573-1905
                                             Fax: (415) 573-1901
                                             amodi@desmaraisllp.com

                                             John M. Desmarais (pro hac vice)
                                             Raymond N. Habbaz (pro hac vice)
                                             Joze Welsh (pro hac vice)
                                             230 Park Avenue, 26th Floor
                                             New York, NY 10169
                                             Tel: (212) 351-3400
                                             Fax: (212) 351-3401
                                             jdesmarais@desmaraisllp.com
                                             rhabbaz@desmaraisllp.com
                                             jwelsh@desmaraisllp.com


                                             ATTORNEYS FOR DEFENDANT
                                             APPLE INC.




                                        4
      Case 6:21-cv-00670-ADA Document 22 Filed 09/14/21 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that all counsel of record who are deemed to have consented to
electronic service are being served with a copy of the forgoing CASE READINESS STATUS REPORT
via the Court’s CM/ECF system pursuant to the Federal Rules of Civil Procedure and Local Rule CV-
5(b)(1) this 14th day of September, 2021.

                                        By: /s/Lewis E. Hudnell, III
                                           Lewis E. Hudnell, III
                                           lewis@hudnelllaw.com
                                           Hudnell Law Group P.C.
                                           800 W. El Camino Real Suite 180
                                           Mountain View, California 94040
                                           T: 650.564.3698
                                           F: 347.772.3034




                                                5
